NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 12 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


KEVIN M. JONES; CHERYL A. JONES,                 No. 13-15976

             Plaintiffs - Appellants,            D.C. No. 1:12-cv-02067-LJO-SMS

   v.
                                                 MEMORANDUM*
CITIMORTGAGE INC., a business entity;
CAL-WESTERN RECONVEYANCE
CORPORATION, a business entity,

             Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O'Neill, District Judge, Presiding

                              Submitted June 10, 2015**
                              San Francisco, California

Before: SILVERMAN, GOULD, and HURWITZ, Circuit Judges.

        Kevin and Cheryl Jones appeal the district court’s dismissal of their first

amended complaint (“FAC”) against CitiMortgage, Inc. (“Citi”), and Cal-Western



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reconveyance Corporation, asserting various claims arising out of a home loan

modification. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

      1.    The FAC did not state claims for either fraud or negligent

misrepresentation because it did not plausibly allege that Citi materially

misrepresented the monthly payment due under the modification agreement or that

the plaintiffs justifiably relied on any misrepresentation. See Davis v. HSBC Bank

Nev., N.A., 691 F.3d 1152, 1163 (9th Cir. 2012); Fox v. Pollack, 226 Cal. Rptr. 532,

537 (Ct. App. 1986).

      2. The FAC did not state a claim under the California Unfair Competition

Law, Cal. Bus. & Prof. Code § 17200 et seq., because it failed to plausibly allege

that Citi violated any other laws, see Levitt v. Yelp! Inc., 765 F.3d 1123, 1130 (9th

Cir. 2014), or engaged in fraudulent or unfair business practices, see Davis, 691 F.3d

at 1169-70; Cel-Tech Comms., Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 544 (Cal.

1999).

      3. The district court did not abuse its discretion in denying leave to file a

second amended complaint after concluding further amendment would be futile.

See Allen v. City of Beverly Hills, 911 F.2d 367, 373-74 (9th Cir. 1990).

      AFFIRMED.




                                          2